Citation Nr: 1634536	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a rash of the left thigh, to include as secondary to service-connected left thigh injury.  


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Attorney





INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In December 2011, and December 2014, the Board remanded the claim.

The Veteran testified at a Board hearing at the RO in Wichita, Kansas in April 2011.  This transcript has been associated with the file.

The Board notes that the claims file shows that submissions were previously made on the Veteran's behalf by The American Legion.  In July 2016, the Board notified the Veteran that a valid power of attorney (POA) (VA Form 21-22a) was not of record.  He was requested to state whether he wanted The American Legion, or some other representative, to represent him, and to submit a completed POA.  He was notified that if a response was not received within 30 days, it would be assumed that he desired to represent himself.  There is no record of a response.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal. 38 C.F.R. § 20.608(a) (2015).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The Veteran does not have a rash of the left thigh that was caused by his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a rash of the left thigh have not been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right knee disability and a left knee disability.  The Veteran contends that he has a rash of the left thigh that was caused by his service, to include as a result of a spearfishing accident.  He also argues, in essence, that the claimed disability may have been caused or aggravated by his service-connected residuals of his spearfishing accident.  During his hearing, held in April 2011, the Veteran testified that he has a rash on his left thigh, directly over the scar area.  A letter from the Veteran's spouse, received in 2008, shows that she witnessed a rash at the site of the Veteran's left thigh scar.  

On January 31, 2008, the Veteran filed his claim.  In June 2009, the RO denied the claim.  The Veteran has appealed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for "status post open reduction internal fixation left forearm, left radial nerve palsy," "residual disability, Muscle Group XIV, status post removal of spear, left thigh," a scar of the left thigh, a scar of the left forearm, and condyloma acuminata.  

The Veteran's service treatment records show that in August 1995, he received a number of treatments for a puncture wound after he was hit in the left thigh with a three-pronged spear.  That month, the spear was surgically removed, and the wound was closed with 20 sutures.  Three Penrose drains were inserted.  There were no findings or diagnoses involving a rash.  In August 1997, the Veteran was treated for contact dermatitis on his inner thighs as a result of his shorts rubbing against his thighs and creating a rash.  The assessment was contact dermatitis.  The March 1998 separation examination shows that his skin was clinically evaluated as normal.  It does not contain a notation, finding, or diagnosis of a rash on the left thigh.  The report notes a left thigh wound NCD (not considered disabling).  An associated "report of medical history" shows that the Veteran indicated that he did not have a history of skin disease.  The report notes a history of a left thigh spear gun wound, with no present problems except for occasional left thigh cramps which have not limited his duty performance.  

As for the post-service medical evidence, it includes VA progress notes, dated between 2004 and 2015.  This evidence shows that on January 29, 2008, the Veteran complained of a one-month history of a rash of the left thigh.  He was noted to have tinea corpora of the left thigh, however, the report indicates that on examination, there was no rash.  Thereafter, the Veteran was noted not to have a rash on several occasions.  See e.g., VA progress notes, dated in May 2010, February 2011, and January and October of 2012.  He was noted to deny having a rash in October 2012 and January 2015.  

A VA skin disease disability benefits questionnaire (DBQ), dated in January 2012, shows that the examiner reviewed the claims file, and noted that the Veteran had a diagnosis of resolved tinea corpora in 2008.  The Veteran reported an occasional rash in the area overlying a service-connected left thigh scar that came and went, sometimes occurring three to four times per month, and other times once a month, lasting two days at the most.  He described the rash as red dots that are close together.  The examiner stated that upon examination, the Veteran did not have a rash on his left thigh, and that he had no infections of the skin.  The examiner stated that the Veteran's description of rash symptoms was inconsistent with tinea, and that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He stated that he advised the Veteran to notify VA for re-examination when rash was present.  

In December 2014, the Board remanded this claim.  The Board noted that since January 2012 VA examiner found no active evidence of a rash of the left thigh at the time of the examination, a remand for a new VA examination during a flare-up, if possible, was required.  Citing Ardison v. Brown, 6 Vet. App. 405 (1994).

A VA skin DBQ, dated in February 2015, shows that the Veteran reported having a skin rash on his left thigh only when he wears work pants without an undergarment, allowing direct contact of the fabric with his skin.  He described his rash as small red bumps that are highly itchy and last no more than an hour or two.  He also stated that the rash does not occur as frequently as it did in the past.  On physical examination, the Veteran's skin was clear.  There were no observable symptoms of a skin condition other than the service-connected left thigh scar.  The examiner stated that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran was again advised to notify VA for re-examination when the rash is present.  

In March 2015, the Veteran was notified that he needed to be scheduled for an examination during a flare-up of his skin condition, and that he should contact VA when his condition was symptomatic in order to schedule an examination.  There is no record of a response.  

The Board finds that the claim must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In August 1995, the Veteran received a number of treatments for a puncture wound after he was hit in the left thigh with a three-pronged spear while fishing.  There were no findings of a rash of the left thigh.  In August 1997, the Veteran was treated for contact dermatitis on his inner thighs.  There is no subsequently-dated record of treatment during the Veteran's remaining period of service, a period of about 11 months.  A rash of the left thigh was not shown in his March 1998 separation examination report, and the Veteran denied have a history of skin disease in the associated "report of medical history."  Therefore, a chronic rash of the left thigh is not shown during service.  See 38 C.F.R. § 3.303(a).   

Following separation from active duty service, treatment for a rash of the left thigh is first shown on January 29, 2008.  This is over nine years after separation from service.  In addition, this report is equivocal in its findings, as it indicates that a rash was not found on examination.  This report is dated two days prior to the receipt of the claim for service connection.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Furthermore, the January 2012 VA examiner characterized the Veteran's tinea corpora, as noted in 2008, as "resolved."  After the Veteran's January 2008 treatment, VA progress notes show that on multiple occasions he either denied having a rash, or he was found not to have a rash.  A rash was not found upon VA examination in either January 2012 or February 2015.  In particular, the February 2015 VA DBQ is considered to be highly probative, as it is the most recent examination report of record, it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficiently supportive findings.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Boggs v. West, 11 Vet. App. 334, 344 (1998).  At this time, based on the evidence of record, to include many years of VA progress notes, and two VA examinations, the evidence does not show that the Veteran had a rash of the left thigh within the appeal period.  There is no medical opinion of record in support of the claim.  In March 2015, the Veteran was requested to contact VA and schedule an examination when his skin symptoms were symptomatic, however, there is no record of a response.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a rash of the left thigh, and that the claim must be denied.  38 C.F.R. §§ 3.303, 3.310; Degmetich; Gilpin; Brammer.

With regard to the appellant's own contentions, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Claimants are normally presumed competent to report the presence of symptoms such as those involving the skin.  Id.  However, the probative value of the Veteran's testimony, and the lay statement, is reduced by the fact that the Veteran denied having a history of skin disease upon separation from service, and that he denied having a rash in two VA progress notes.  The Veteran's service treatment reports and the post-service medical records have been discussed.  The medical evidence is insufficient to show that the Veteran currently has the claimed condition.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that the Veteran has the claimed condition due to service, or due to service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded two examinations, and he has not been found to have the claimed condition.  

In December 2014, the Board remanded this claim.  The Board directed that any outstanding VA treatment records be obtained.  VA progress notes, dated up to 2015, were subsequently obtained.  The Board further directed that the Veteran be scheduled for an examination to determine the nature and etiology of any left thigh skin disability.  In February 2015, the Veteran was examined.  In March 2015, he was requested to contact VA when his left thigh rash was symptomatic. There is no record of a response.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a rash of the left thigh is denied.



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


